Citation Nr: 1038814	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  03-34 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from January 1952 to 
March 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2003 rating decision.

At her hearing, the Veteran withdrew from consideration her claim 
of entitlement to service connection for a left knee disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes, at the outset, that the Veteran's service 
treatment records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  

The Veteran asserts that she injured her cervical spine in an 
automobile accident in approximately the summer of 1952 at which 
time she also injured her right hip and right knee (disabilities 
for which she has been granted service connection).  The Veteran 
credibly testified that she was riding in the back of the car 
when it was in the accident and she was knocked unconscious.  She 
reported being taken to the military hospital at Carswell Air 
Force Base (AFB), where she was unconscious for two weeks.  Even 
after regaining consciousness, the Veteran reported that she was 
in the hospital for nine months before returning to active duty.

It was noted at the Veteran's hearing that the scar on her head 
was still visible where she reportedly struck her head during the 
accident (she reported that the laceration required 70 stitches).

As noted above, the Veteran's service treatment records were 
destroyed by a fire. Nevertheless, the Veteran reported that 
following her time in service she was married to a military man 
L.W.L from 1953 to 1975 (and she took his last name, which is 
listed on p.8 of the Veteran's hearing transcript), and she 
recalled being treated in Omaha, Nebraska at Offutt AFB (she 
believes beginning in roughly 1954 and continuing for two to 
three years), at Randolph AFB in San Antonio, Texas (although she 
recalled being treated exclusively at Wilford Hall while 
stationed at Randolph in the late 1950s), at Wiesbaden AFB in 
Wiesbaden, Germany, and at Gunter AFB in Montgomery, Alabama.  
However, none of these records have been associated with the 
Veteran's claims file.  

VA has either acquired or made efforts to acquire records from 
all of the doctors the Veteran has listed as treating her since 
1975 (including Dr. Cousins, Dr. Kirchhofer, and Dr. Burch).

As she promised at her hearing, the Veteran provided VA with a 
list of the dates she and her husband were stationed at each AFB; 
and the Board initially remanded the Veteran's claim to attempt 
to locate those records in 2008. 

A request for the records was placed; however, a response was 
received explaining that dependent records are retired to and 
filed at the National Personnel Records Center (NPRC) by the name 
of the facility at which the member was last treated.  It was 
further added that these records are cumulative and therefore a 
search should only be conducted using the last name of the 
facility at which the dependent was treated and the last year 
they were treated at that facility.

In response, VA sent the Veteran a letter requesting that she 
provide the name of the facility at which she was last treated 
and the last year she received treatment there.  The Veteran did 
not respond to this letter and her claim was denied by the RO for 
failing to comply with this request.  However, after reviewing 
the Veteran's claims file, and in light of the Veteran's advanced 
age and the fact that her service treatment records were 
destroyed, the Board concluded that sufficient information was 
present in the Veteran's claims file to merit a remand for an 
additional records search, and such a request was directed in May 
2010.

In that remand, it was noted that the Veteran had stated that her 
husband was transferred to San Antonio, Texas in 1971 and she 
remarried in September 1975.  She testified that her second 
husband got out of the Air Force just about the time they got 
married, and she denied receiving any treatment at a military 
hospital from that time on.  

The Board requested that the Veteran's dependent treatment 
records from 1954-1975 be sought.  The Board specifically 
instructed the AOJ to: 1) contact the NPRC and inform them that 
the last facility at which the Veteran received dependent 
treatment was either Randolph AFB Clinic or Brooke Army Medical 
Center at Ft. Sam Houston; and 2) ask them to search both 1974 
and 1975 as the final year the Veteran received treatment as a 
military dependent.  The AOJ was also instructed to request a 
negative response in writing if NPRC determined that no records 
either existed or could be located.

A request was sent to the NPRC in May 2010, but there is no 
indication that a negative response was ever received from NPRC 
as was directed in the Board's remand instructions.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, 
that if the Board proceeds with final disposition of an appeal, 
and the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id.  Given those 
pronouncements, and the fact that the development sought by the 
Board in this case has not been fully completed, another remand 
is now required.  38 C.F.R. § 19.9.

The Board regrets the delay that will be caused by another 
remand, but it is incumbent on the Board to obtain medical 
evidence that may support the Veteran's claim.  Accordingly, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the National Personnel Records 
Center (NPRC), or other appropriate records 
storage facility, and request the Veteran's 
dependent treatment records from 1954-1975 
when she was married to L.W.L. (whose full 
name appears on page 8 of the November 2007 
hearing transcript) and was receiving 
treatment at various Air Force Base hospitals 
as a civilian/dependent.  The request should 
indicate that the Veteran last received 
military dependent treatment at the Randolph 
AFB Clinic and at Brooke Army Medical Center 
at Ft. Sam Houston.  Both 1974 and 1975 
should be searched as the final year 
treatment was received as a military 
dependent.  If no records exist or can be 
located, a negative response is 
requested in writing.

2.  Once the above-requested development has 
been completed, the RO should review the 
evidence and conduct any additional 
development which logically follows from it.  

3.  When any additional development has been 
completed, the claim should be readjudicated.  
If any of the benefits sought are not 
granted, the Veteran and her representative 
should be provided with a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond before 
returning the record to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



